Note: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                   2009-1212, -1236


                           EASTMAN KODAK COMPANY,

                                                      Plaintiff-Appellant,

                                           v.

                  AGFA-GEVAERT N.V. and AGFA CORPORATION,

                                                      Defendants-Cross Appellants.


        Richard D. Rochford, Nixon Peabody LLP, of Rochester, New York, argued for
plaintiff-appellant. With him on the brief was Michael F. Orman.

       H. Michael Hartmann, Leydig, Voit & Mayer, Ltd., of Chicago, Illinois, argued for
defendants-cross appellants. With him on the brief were Jeffrey B. Burgan, David M.
Airan, and L. Scott Beall.

Appealed from: United States District Court for the Western District of New York

Senior Judge Michael A. Telesca
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                  2009-1212, -1236

                           EASTMAN KODAK COMPANY,

                                                      Plaintiff-Appellant,

                                          v.

                 AGFA-GEVAERT N.V. and AGFA CORPORATION,

                                                      Defendants-Cross Appellants.



                                    Judgment

ON APPEAL from the        United States District Court for the Western District of
                          New York

In CASE NO(S).            02-CV-6564.


This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER and MOORE, Circuit Judges, and WILKEN, District Judge.*).


                           AFFIRMED. See Fed. Cir. R. 36.


                                        ENTERED BY ORDER OF THE COURT



DATED        November 9, 2009                /s/ Jan Horbaly
                                        Jan Horbaly, Clerk




* The Honorable Claudia Wilken, District Judge, United States District Court for the
Northern District of California, sitting by designation.